Case: 18-10856      Document: 00515084294         Page: 1    Date Filed: 08/20/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                    No. 18-10856                            FILED
                                  Summary Calendar                    August 20, 2019
                                                                       Lyle W. Cayce
                                                                            Clerk
CHARLES C. NOWDEN,

                                                 Petitioner-Appellant

v.

UNITED STATES OF AMERICA,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:18-CV-392


Before JOLLY, JONES, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Charles C. Nowden, former federal prisoner # 29172-077 and current
Texas prisoner # 01780278, appeals the denial of his writ of error coram nobis
where he sought to challenge the validity of his 1996 guilty-plea conviction of
bank fraud and aiding and abetting. He argues that he is suffering lingering
civil disabilities from his 1996 federal conviction and that his 1996 federal
conviction resulted from ineffective assistance of counsel.                Specifically, he


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-10856     Document: 00515084294     Page: 2   Date Filed: 08/20/2019


                                  No. 18-10856

contends that counsel failed to investigate the facts or conduct discovery, failed
to research the law, and failed to give competent legal advice and properly
advise him of the elements of the offense.        Further, he argues that the
Government suppressed evidence showing that he was not involved in the
offense. Nowden has filed a motion to supplement his brief, arguing that the
indictment failed to establish federal jurisdiction. The motion to supplement
his appellate brief is granted.
      In reviewing the denial of a writ of error coram nobis, this court reviews
the district court’s “factual findings for clear error, questions of law de novo,
and the district court’s ultimate decision to deny the writ for abuse of
discretion.” Santos-Sanchez v. United States, 548 F.3d 327, 330 (5th Cir.
2008), vacated on other grounds, 559 U.S. 1046 (2010). “The writ of coram
nobis is an extraordinary remedy” that may be used by “a petitioner no longer
in custody who seeks to vacate a criminal conviction in circumstances where
the petitioner can demonstrate civil disabilities as a consequence of the
conviction, and that the challenged error is of sufficient magnitude to justify
the extraordinary relief.” United States v. Esogbue, 357 F.3d 532, 534 (5th Cir.
2004) (internal quotation marks and citation omitted). The writ is not a
substitute for an appeal and “will issue only when no other remedy is available
and when sound reasons exist for failure to seek appropriate earlier
relief.” United States v. Dyer, 136 F.3d 417, 422 (5th Cir. 1998) (internal
quotation marks, alteration, and citation omitted).
      Nowden’s arguments before this court consist of claims that he could
have raised in his initial 28 U.S.C. § 2255 motion. As such, he is not entitled
to coram nobis relief. See Esogbue, 357 F.3d at 535. Furthermore, Nowden
has not provided this court with sound reasons justifying his failure to seek
appropriate relief earlier. See Dyer, 136 F.3d at 422. Because Nowden has not



                                        2
    Case: 18-10856     Document: 00515084294   Page: 3   Date Filed: 08/20/2019


                                No. 18-10856

demonstrated that the district court abused its discretion by denying his writ
of error coram nobis, see Santos-Sanchez, 548 F.3d at 330, the judgment of the
district court is affirmed.
      AFFIRMED. MOTION TO SUPPLEMENT GRANTED.




                                      3